 644DECISIONSOF NATIONALLABOR RELATIONS BOARDDISTRICT COUNCIL OF THE UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS _oF AMERICA FOR THE CITY_ AND COUNTY OF ST. LOUIS, MIS-SOURI AND VICINITY, ALSO KNOWN AS THE CARPENTERS' DISTRICTCOUNCIL OF ST. LOUIS, MISSOURI AND VICINITYandARTCRAFTVENETIANBLINDMANUFACTURING CO.CaseNo. 14-00-62.February 17,1955Decision and OrderOn December 6, 1954, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent, had engaged in and was engaging in certainunfair labor practices, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter theRespondent filed exceptions to the Intermediate Report and a sup-porting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire recordin the case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, District Councilof the United Brotherhood of Carpenters and Joiners of America forthe City and County of St. Louis, Missouri and Vicinity, also knownas The Carpenters' District Council of St. Louis, Missouri and Vicin-ity, its officers, agents, successors, and assigns, shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of MacDonald Construction Company or any otheremployer to engage in, a strike or a concerted refusal in the courseof their employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, or commodities,or to perform any services, where an object thereof is to force orrequireMacDonald Construction Company or any other employeror other person to cease doing business with Artcraft Venetian BlindManufacturing Co.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :111 NLRB No. 111. UNITED BROTHERHOOD OF CARPENTERS AND JOINERS 645(a)Post at its St. Louis, Missouri, business offices, copies of thenotice attached to the Intermediate, Report marked "Appendix." 1Copies of said notices, to be furnished by the Regional Director forthe Fourteenth Region, shall after being duly signed by an authorizedrepresentative, be posted by said Respondent immediately upon re-ceipt thereof and maintained by it for a period of sixty (60) con-secutive days thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by said Respondent to insure that the notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, whatsteps Respondent has taken to comply herewith.1 This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order is en-forced by a decree of a United States Court of Appeals,there shall be substituted for thewords "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the UnitedStates Court of Appeals,Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEChargeshaving beenduly filed andserved,a complaint and notice of hearing there-on having been issued and servedby the General Counselof the National Labor Relartions Board, and an answer havingbeen filed bythe above-named Respondent Union,counsel for eachof theabove-named parties met in St.Louis,Missouri,on October 27,1954,and entered into a recorded stipulation.In substance,said stipulation included:(1)Waiver ofa hearing before aTrialExaminer; (2) submission of the record madein theDistrict Court of theUnited States for the Eastern Division of Missouri, EasternDistrict(Civil No. 9942),on September7, 1954,as well as the pleadings and otherformal documentsin Case No. 14-CC-62, as the entire record in this proceeding be-fore the Board;and (3) submissionof therecord thus made to theChief Trial Ex-aminerfor referralto a Trial Examiner for the preparation of an Intermediate Re-port.The partiesalso agreedthat theywould have until November16, 1954, to filebriefs with the Chief TrialExaminer.Thereafter,upon request of the Respondentsuch time was extendedto November 29, and the Chief TrialExaminer designatedthisTrialExaminer to prepare an Intermediate Report.Despite the Respondent'srequest for extension of time for filing a brief,only a brief from General Counsel hasbeen received.The complaint alleges and the answer deniesthatthe Respondent Union has en-gaged in unfair labor practices in violation of Section8 (b) (4) (A) 1of the Na-tional LaborRelationsAct, asamended(61 Stat. 126),herein calledthe Act. Insubstance,the complaint contends that inJuly 1954,theRespondent Union in-ducedand encouraged the employees of a general contractor,MacDonaldConstruc-tion Company,to engage in strikes or concerted refusals to handle or work on com-moditiesof ArtcraftVenetian Blind Manufacturing Co., or to perform services, anobject thereof being(1) to force MacDonald to cease using the productsof Artcraftor to cease doing business with it,and (2)to force MacDonald to assign the installa-1The relevant section of the Act states that"It shall be an unfair labor practice for alabor organization or its agents...to engage in, or to induce or encourage the em-ployees of any employer to engage in a strike or a concerted refusal in the course of theiremployment to use, manufacture,process, transport,or otherwise handle or work on anygoods, articles,materials,or commodities or to perform any services,where an objectthereof is:forcing or requiring any employer or self-employed person to join any labor,or employer organization or any employer or other person to cease using,selling, handling,transporting,or otherwise dealing in the products of any other producer, processor, or11manufacturer,or to cease doing business with any other person... . 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of venetian blinds to members of the Respondent instead of members of an-other AFLaffiliate,the Upholsterers'International Union.Upon the recordsubmitted by stipulation in this case,the Trial Examiner makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE PRIMARY EMPLOYERArtcraft Venetian Blind Manufacturing Co. is a Missouri corporation, with itsprincipal office and plant in St. Louis, Missouri, where it is engaged in the produc-tion, sale, and distribution of venetian blinds and related products.During the year1953 it transported finished products valued at more than $1,000,000 from its plantin St. Louis to points outside the State of Missouri.The Respondent Union con-cedes that Artcraft is engaged in commerce within the meaning of the Act.As described more fully below, Artcraft is the primary employer involved in thelabor dispute giving rise to these proceedings.The Board has jurisdiction. (SeeUnited Association of Journeymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, et al.,110 NLRB 206.)II.THE LABOR ORGANIZATIONS INVOLVEDDistrict Council of the United Brotherhood of Carpenters and Joiners of Americafor the City and County of St. Louis, Missouri and Vicinity, also known as The Car-penters' District Council of St. Louis, Missouri and Vicinity, and Local 113, Vene-tian BlindWorkers, affiliated with the Upholsterers' International Union of NorthAmerica, AFL, are labor organizations within the meaning of Section 2 (5) of theAct.HI.THE UNFAIR LABOR PRACTICESA. Setting of eventsin issueThis case stems from a long-standing dispute between two AFL affiliates as towhich has jurisdiction over making and installing blinds.Specifically, it involvesemployees of general contractor MacDonald and employees of subcontractor Art-craft, during the construction of a hospital in St. Louis and at a time when the latterEmployer, pursuant to contract with the former, began using its own employees inthe installation of blinds.Artcraft's employees were represented by the duly certifiedUpholsterers, and at the material time some 6 or 7 members of the RespondentCarpenters were working for MacDonald, apparently on other construction at thesame project.The Respondent's claim of jurisdiction and requirement that its officers, agents,and members observe the claim are described in its constitution, bylaws, and traderules, applicable at the time of the dispute.Relevant portions are quoted:jurisdiction . . . shall . . . include all men engaged in . . . the fittingand hanging of all . . . blinds (and) . . . making and setting of all :. .blinds.2Carpenters shall not erect any mill or cabinet work that has been made in ashop that does not have an agreement with the Brotherhood.3Rule 44. When a non-union man comes on the job to do the work claimedby the jurisdiction of the U. B., the steward shall (with the cooperation of themembers) endeavor to have him removed. Failing in this, the steward shallorder al members to quit work. .Rule 45. It shall be the duty of all members working on a job to co-operatewith the steward in performing his duties. . . . Any member violating any ofthe Rules 41 to 46, inclusive, shall be fined after due trial and conviction.The Respondent's acts,which General Counsel would have found violative of theAct, occurred in July 1954.B. Events in issueArtcraft's employees began installing blinds on the hospital project about July 19.That day Steward Perchbacher of the Carpenters approached one of Artcraft's em-ployees,Walter Niemczyk, and asked to see his card. Shortly thereafter, whenNiemczyk and others started to hang blinds, Perchbacher came. to them and said,'Sorry, fellows, I will have to ask you fellows to leave the job.This is Carpenters'2 Quoted from "General Jurisdiction of Work.," sections 5 and 6.3 Quoted from unnumbered page opposite p. 41, same document. UNITED BROTHERHOOD OF CARPENTERS AND JOINERS 647work."Another Artcraft employee, Pfingsten, objected to this request of the Car-penters' steward, and said, "We have jurisdiction over the blinds."Perchbachersaid he was wrong, and insisted that the Carpenters had jurisdiction.Pfingsten saidhe would call the local office of the Upholsterers.Artcraft's employees then leftthe job.Upon Artcraft's instruction, Pfingsten and its other employees returned to the jobon July 23.The Carpenters' steward again approached them, and told them theywould have to leave the job, that the work belonged to the Carpenters.Artcraft'semployees, however, did not leave the job.Perchbacher then went to MacDonald's superintendent, Roy Gall, and again(having registered a similar protest with him on July 19) complained that the Up-holsterers were hanging the blinds.Gall again pointed out that he had no controlover it "since we had a signed contract for that division of work." The steward toldhim flatly that unless Artcraft's employees were taken off the job the Carpenterswould leave. Soon after noon of the same day Perchbacher again went to Gall, thistime accompanied by the Carpenters' business agent, McDaniels.McDaniels warnedGall that if the Upholsterers continued to hang the blinds the Carpenters would walkoff, and in Gall's presence instructed Perchbacher to have the Carpenters work until1o'clock, to bring in company tools.At 1 o'clock Perchbacher told the Carpenters,"We'll walk off, pick up your tools and we'll go." The Carpenters thereupon walkedDuring the week's interim, while the Carpenters did not work, the Respondent'ssecretary-treasurer, Erwin C.Meinert, communicated with William R. MacDonald,head of the general contracting firm, and tried to persuade him to get Artcraft tosublet its contract, so the Carpenters could hang the blinds.Meinert also, accordingto his own testimony, tried to get MacDonald to withdraw its contract with Artcraft.4Also during the week's interim, charges were filed with the Board, and the Re-spondent was informed of them.C. ConclusionsThe foregoing findings of fact lead to the conclusion that Steward Perchbacherand Business Agent McDaniels, officials of the Respondent Carpenters, induced em-ployees of MacDonald to engage in a "concerted refusal in the course of theiremployment . . . to perform any services," an object thereof being to forceMacDonald "to cease doing business with" Artcraft.5 (The quoted language is fromSection 8 (b) (4) (A) of the Act.) The Respondent Carpenters is plainly responsi-ble for such conduct on the part of its agents.(Sunset Line and Twine Company,79 NLRB 1487 at p. 1507.)Upon such conclusions it reasonably should follow,without further comment, that the usual "cease and desist" recommendations be made.As noted above, in the "Statement of the Case," although counsel for the Respond-ent obtained from the Chief Trial Examiner an extension of time within which tofile his brief, no brief was filed.Consideration of contentions opposing those of Gen-eral Counsel must be limited, therefore, to those set forth in the Respondent's answer.In that answer, outside of denial of factual allegations-determined, in effect, to bewithout merit by the foregoing findings of fact-the sole claim appears to be thatthe complaint should be dismissed because, since July 30, the conduct complainedof has not been engaged in, and the Respondent's secretary, Meinert, promised thatin the future it will not be repeated.The latter contention is wholly without merit.InLakeview Creamery Company,107 NLRB 601, the Board pointed out: "TheBoard and the Courts have repeatedly held that the cessation of an unfair labor prac-tice does not render a case moot," and citedConsolidated Edison Co. v. N. L. R. B.,305 U. S. 197, 230.Moreover, in this case, not only does it appear that the Respond-afteritwas informed of the filing of the charge,raising the natural question as to whether its action was voluntary or impelledby fear of legal consequences, but also there is no showing in this record that theintrinsic and inherent evil of the trade rules, quoted above, binding upon bothstewards and members, have in any way been altered.Upon another occasion4 At the hearing, before the court, the following colloquy occurred between Meinert andcounsel for the RespondentQ.Did you tell him (MacDonald) to withdraw or attempt to withdrawany con-tracts with Artcraft'A I told him to ask him if they would. I didn't tell him that he should.Q Mr MacDonald said that he could not, is that correct'A.Well, substantially ; he said he was tied up.5N. L. it. B v. Denver Bldg & Construction Trades Council, et at ,341 U. S. 675, enfg.82 NLRB 1195 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother official may decide differently than the current secretary now promises,in his application of such rules.In summary,the Trial Examinerconcludes and finds that the preponderance ofthe evidence sustains the allegations of the complaint,and that bythe conduct abovedescribed the Respondent has engaged in unfair labor practices in violation of Sec-tion 8(b) (4) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of Artcraft set forth in section I, above,have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead, and have led, to labor disputes burdening and obstructingcommerce and the free flow of commerceV. THE REMEDYIt has been foundthat theRespondent has engaged in concerted action violative ofSection 8(b) (4) (A) of the Act.It will therefore be recommended that it ceaseand desist therefrom,and take certain affirmative action designed to effectuate thepoliciesof the Act.Upon thebasis of the above findingsof fact,and upon the entire record in thecase, the TrialExaminer makes the following:CONCLUSIONS OF LAW1.Artcraft VenetianBlindManufacturingCo. isengaged in commerce withinthe meaning of Section2 (6) of the Act.2.District Council of the UnitedBrotherhoodof Carpentersand Joinersof Amer-ica for theCity and Countyof St.Louis,Missouri and Vicinity, also known as TheCarpenters' District Council of St. Louis,Missouriand Vicinity,isa labor organ-ization within the meaning of Section2 (5) of the Act.3.By engaging in concerted action where an object thereof was to force or re-quireMacDonald Construction Company tocease doing businesswithArtcraftVenetianBlindManufacturingCo., theRespondentCouncil hasengaged in unfairlaborpractices within themeaning of Section8 (b) (4) (A) of the Act.4.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section2 (7) of the Act.[Recommendations omitted from publication.]AppendixNOTICE TO ALL MEMBERSOF DISTRICTCOUNCILOF THE UNITED BROTHERHOOD OFCARPENTERSAND JOINERSOF AMERICA FOR THE CITY AND COUNTY OF ST. Louis,MISSOURIAND VICINITY, ALSO KNOWN AS THE CARPENTERS'DISTRICTCOUNCILOF ST.LOUIS,MISSOURIAND VICINITYPursuantto therecommendationsof a TrialExaminerof the National Labor Rela-tions Board,and in order to effectuate the policies of the NationalLabor RelationsAct, we hereby notify you that:WE WILL NOTengage in, or induce or encourage the employees of MacDonaldConstruction Company or any otheremployer to engage in, a strike or a con-certed refusal in the courseof theiremployment to use, manufacture, process,transport, or otherwise handle or work onany goods,articles,materials, orcommodities,or to perform any services, where an objectthereof is to forceor require MacDonaldConstruction Company or any otheremployer or otherperson to cease doing businesswithArtcraftVenetian BlindManufactur-ing Co.DISTRICTCOUNCILOF THE UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA FOR THECITY OF ST.Louis,MISSOURI AND VICINITY, ALSOKNOWN AS THE CARPENTERS'DISTRICT COUNCIL OFST. LOUIS, MISSOURI AND VICINITY,Labor Organization.Dated----------------By----------------------------------------------(Title of officer)Thisnotice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.